Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Fermi SRF device fails to disclose the feature of ‘the plurality of power cables being laid on the cable placement member’. The examiner respectfully disagrees. Several cables can be seen in the annotated figure as laying on the cross supports thus meeting the claimed limitation. Even taking applicants’ interpretation of the vertically arranged plug Fermi SRF would teach the new limitation as the claims make no requirement of a direct contact. Even further the vertical plug could be reasonably considered to be part of the cable placement member.
Applicant asserts that the Fermi SRF device fails to disclose the feature of ‘wherein the top plate has an opening that allows each power cable for each of the plurality of electromagnets to pass therethrough from the cable placement portion to the upper side of the top plate.’ Because that feature is “not clearly disclosed”. The examiner respectfully disagrees. The examiner is unsure what the applicant considers to be ‘clearly disclosed’ since a great many openings exist in the top plate portion where cables pass through. The examiner will include an annotated figure that has several arrows pointing to positions where cables can be seen passing through the top plate. Though the examiner notes that claim 2 merely require openings that would allow cables to pass through and thus this figure is in fact far more specific than the claim requires. If the applicants believe that such a figure is not adequate the examiner is available for interview to help in any manner desired.

    PNG
    media_image1.png
    659
    996
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2,4-9,11,13-14,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fermi SRF as evidenced by Yamamoto US 20130328506 A1 and “STATUS AND PLANS FOR AN SRF ACCELERATOR TEST FACILITY AT FERMILAB*” by Church et. al. hereafter referred to as Church.


Regarding Claim(s) 1, Fermi SRF teaches: An electromagnet device comprising: 
an electromagnet mounting frame for supporting a plurality of electromagnets configured to cause a magnetic field to act on a charged particle beam; (Fermi SRF – A frame is generally shown supporting an SRC electron accelerator.)
and the plurality of electromagnets mounted on the electromagnet mounting frame; (Fermi SRF – ‘B’ is placed over the linac tube, known in the art to house a plurality of electromagnets.)
wherein the electromagnet mounting frame comprising: 
a plurality of power cables for the plurality of electromagnets; (Fermi SRF – ‘C’ shows cables that can be seen connecting to the linac tube.)
a top plate for supporting the plurality of electromagnets; (Fermi SRF – ‘A’ a top portion of the frame may be considered to be a plate and supports the linac tube/electromagnets.)
plural parallel legs for supporting the top plate, (Fermi SRF – ‘D’ is placed over one of the many legs of the structure, which clearly are in pairs.)
the top plate being arranged with a surface supported by the plural legs, the surface being perpendicular to the plural legs; (Fermi SRF – ‘A’ is clearly supported by the legs, and is perpendicular.)
and a cable placement member fixed to the plural legs and placed below the top plate; (Fermi SRF – Cross beams can be seen connecting the pair of legs which is consistent with applicant’s specification for this element.)
the plurality of power cables being laid on the cable placement member; (Fermi SRF –many of the cables seen in the annotated figure around the area indicated with ‘C’ can be seen laying on one or more of the cross beams/cable placement members.)
wherein a cable placement portion in which the power cables are placed so as to extend in a traveling direction of the charged particle beam, is formed between the cable placement member and the top plate and has a width defined by inside portions of legs arranged on opposite sides of the mounting frame, (Fermi SRF – The space between the top plate and the cross beams is what applicant’s specification discloses as the cable placement portion. There are power cables along the length, which travels in the same direction of the tube and thus the direction of the particle beam.)
the cable placement portion having an uninterrupted length longer than a combined length of the plurality of electromagnets in the travelling direction of the particle beam; (Fermi SRF – The length of the table appears to exceed the length of the linac tube, however this claim may be anticipated by simply selecting a subset of the total electromagnets to be considered the plurality of electromagnets, and thus by definition the table and cable placement portion would have a longer uninterrupted length.)
and wherein the cable placement portion width has a length in a direction perpendicular to the traveling direction of the charged particle beam configured to be longer than a width of each of the plurality of electromagnets to be supported in the direction perpendicular to the traveling direction of the charged particle beam. (Fermi SRF – The width between beams is clearly far larger than the linac tube.)

    PNG
    media_image2.png
    659
    996
    media_image2.png
    Greyscale

The Fermi SRF is a device that exists and one can therefore know certain components exist even if they aren’t explicitly mentioned or shown. Therefore Yamamoto is provided as evidence to better show what components are necessarily present in the Fermi SRF linac. Figure 13 of Yamamoto shows a typical cross section for a linac tube, which shows the electromagnet 50 that is much smaller than the total diameter of the tube. Figure 17 shows that several of these electromagnets are arrayed along a beam axis, which based on the cross section from figure 13 thus includes a plurality of supports along the same direction. Church is a paper discussing the construction of the device shown in the figure and thus makes further clear the presences of the components.

Regarding Claim(s) 2, Fermi SRF teaches: wherein the top plate has an opening that allows each power cable for each of the plurality of electromagnets to pass therethrough from the cable placement portion  (Fermi SRF – Many cables are seen rising from the lower portion of the frame through the middle of the top plate to connect to the linac tube.)

Regarding Claim(s) 4,9, Fermi SRF teaches: wherein the cable placement portion has the cable placement width that is 1.5 times or more the width of each of the plurality of electromagnets in the direction perpendicular to the traveling direction of the charged particle beam. (Fermi SRF – The width between beams is clearly several times larger than the linac tube, and thus at least 1.5 times or more the width of each of the plurality of electromagnets.)

Regarding Claim(s) 5,11,13, Fermi SRF teaches: wherein the top plate has plural electromagnet support portions for supporting each of the plurality of electromagnets. (Fermi SRF – A linac tube is known in the art to contain a plurality of electromagnets, and since they are all supported thus the top plate must have plural electromagnet support positions.)

Regarding Claim(s) 6,14,16, Fermi SRF teaches: wherein the plurality of electromagnets are mounted on the top plate of the electromagnet mounting frame. (Fermi SRF – A linac tube is known in the art to contain a plurality of electromagnets, and thus a plurality of electromagnets are mounted on the top plate of the frame.)

Regarding Claim(s) 7, Fermi SRF teaches: wherein the plurality of electromagnets are mounted on the electromagnet support portions of the top plate in the electromagnet mounting frame. (Fermi SRF – A linac tube is known in the art to contain a plurality of electromagnets, and since they are all supported thus the top plate must have plural electromagnet support positions that support the plurality of electromagnets.)

Regarding Claim(s) 8 Fermi SRF teaches: wherein the top plate has a wire connector to which a wire for lifting each of the plurality of electromagnets mounting frame is to be connected. (Fermi SRF – A lifting wire could be connected to pretty much anywhere on the top plate thus having a wire connector.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,10,12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fermi SRF as evidenced by Yamamoto US 20130328506 A1 and “STATUS AND PLANS FOR AN SRF ACCELERATOR TEST FACILITY AT FERMILAB*” by Church et. al. hereafter referred to as Church in view of Masanori JP 2001-141263 A.

Regarding Claim(s) 3, Fermi SRF teaches: wherein the plurality of supported components are electromagnets (Fermi SRF – ‘B’ is placed over the linac tube, known in the art to house a plurality of electromagnets.)
a wire connector connected to the mounting frame; (Fermi SRF – A lifting wire could be connected to pretty much anywhere on the top plate thus having a wire connector.)
	Fermi SRF does not adequately teach: and a wire connected to the wire connector for lifting each of the plurality of supported components and the mounting frame.
	Masanori teaches: a wire connector connected to the mounting frame; and a wire connected to the wire connector for lifting each of the plurality of supported components and the mounting frame. (Masanori – Figure 10 shows ‘lock fitting’ 34 which can be interpreted as the wire connector connected to the mounting frame, with wires 43 shown as connected to 34 to lift the entire frame and its support components)
	It would have been obvious to one of ordinary skill in the art to attach lifting wire to lift the frame of Fermi SRF as taught in Masanori for the benefit of being able to assemble the device in a factory and deliver the device to a final site with a crane thereby reducing the required time of on-site assembly and thereby minimizing disruption. (Masanori – [0029]) The examiner notes that the use of a crane, hoist, or any other lifting mechanism is known to those of ordinary skill in the art and the benefits of transportation of an instrument are easily recognizable. The examiner does not believe than any person of ordinary skill in the art would recognize the act of attaching a lifting wire as a patentable and non-obvious distinction. Further it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

Regarding Claim(s) 10, Fermi SRF teaches: wherein the cable placement portion has the cable placement width that is 1.5 times or more the width of each of the plurality of electromagnets in the direction perpendicular to the traveling direction of the charged particle beam. (Fermi SRF – The width between beams is clearly several times larger than the linac tube, and thus at least 1.5 times or more the width of each of the plurality of electromagnets.)

Regarding Claim(s) 12, Fermi SRF teaches: wherein the top plate has plural electromagnet support portions for supporting each of the plurality of electromagnets. (Fermi SRF – A linac tube is known in the art to contain a plurality of electromagnets, and since they are all supported thus the top plate must have plural electromagnet support positions.)

Regarding Claim(s) 15, Fermi SRF teaches: wherein the plurality of electromagnets are mounted on the top plate of the electromagnet mounting frame. (Fermi SRF – A linac tube is known in the art to contain a plurality of electromagnets, and thus a plurality of electromagnets are mounted on the top plate of the frame.)



Conclusion
1.	The examiner has grouped claims based on their recited limitations. In the event the examiner made a typographical error and grouped one or more claims incorrectly the applicant should be aware that the same subject matter is taught regardless. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SEAN M LUCK/Examiner, Art Unit 2881